480 Pa. 446 (1978)
390 A.2d 1263
COMMONWEALTH of Pennsylvania
v.
Donald W. GREEN, Appellant.
Supreme Court of Pennsylvania.
Argued September 18, 1978.
Decided September 22, 1978.
Michael J. Wherry, Public Defender, Mercer, for appellant.
Samuel J. Orr, IV, Dist. Atty., David B. Douds, Asst. Dist. Atty., Mercer, for appellee.
Before EAGEN, C.J., and O'BRIEN, ROBERTS, POMEROY, NIX, MANDERINO and LARSEN, JJ.


*447 OPINION
PER CURIAM:
Judgment of sentence is vacated and the record is remanded to the trial court for consideration in light of Commonwealth v. Riggins, 474 Pa. 115, 377 A.2d 140 (1977).